         1:20-cv-01023-JBM # 7           Page 1 of 10                                                   E-FILED
                                                                         Thursday, 30 April, 2020 12:59:00 PM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

JONATHAN MESKAUSKAS                                    )
                                                       )
                               Plaintiff,              )
v.                                                     )       No.: 20-cv-1023-JBM
                                                       )
CHERYL HANSEN, et al.,                                 )
                                                       )
                               Defendants.             )

                                    MERIT REVIEW ORDER

       Plaintiff, proceeding pro se, files an action under 42 U.S.C. § 1983 alleging Eighth

Amendment deliberate indifference to his serious medical needs and Fourteenth Amendment

failure to obtain informed consent at the Pontiac Correctional Center (“Pontiac”). The case is

before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In reviewing the Complaint,

the Court accepts the factual allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However, conclusory statements and

labels are insufficient. Enough facts must be provided to “state a claim for relief that is plausible

on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)(citation and internal

quotation marks omitted). While the pleading standard does not require “detailed factual

allegations,” it requires “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011) quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

                                             ALLEGATIONS

       On November 20, 2017, Plaintiff was seen by Defendant Nurse Practitioner Cheryl

Hansen for treatment of his pre-existing sciatica. Defendant Hansen prescribed Keppra 500 mg




                                                  1
         1:20-cv-01023-JBM # 7           Page 2 of 10



twice daily which Plaintiff believed was a pain medication. Plaintiff continued on the Keppra

until June 15, 2018 when Defendant Hansen suddenly discontinued it.

        On June 17, 2018, Plaintiff experienced a first-time seizure. On June 27, 2018, Plaintiff

was seen by a nurse named Misty or Tracy who told Plaintiff that Keppra was a seizure

medication. Plaintiff alleges that Defendant Hanson did not inform him of this and was using

Keppra off-label to treat his sciatic pain.

        On June 30, 2018, Plaintiff was seen by Doctor Shah, who confirmed that Keppra was a

seizure medicine. He also informed Plaintiff that patients are to be weaned off of Keppra, as

abruptly discontinuing the medication can cause seizures. Doctor Shah did not know whether

the seizures would continue and recommended that Plaintiff be maintained on Keppra or other

seizure medicine for the rest of his life.

        Plaintiff alleges that on October 31, 2018, Defendant Rice, status unknown, increased the

Keppra dosage for his sciatic pain even though Plaintiff had requested Tramadol. Defendant

Rice subsequently ordered Naprosyn for pain relief despite Plaintiff’s claim that Naprosyn had

previously proved ineffective. When Plaintiff asked to undergo x-rays and to be seen by a

specialist, Defendant Rice refused, claiming it cost too much money.

        Plaintiff claims that he submitted sick call requests on February 7, 2019, February 12,

2019 and February 26, 2019, but was not scheduled to be seen. On March 11, 2019, Plaintiff

complained to Kelly LaShawn, the healthcare unit administrator. She assured him that he would

be placed on nursing sick call the following day, but this was not done. Plaintiff grieved the lack

of response to his sick call requests. Grievance Officer Defendant Aagre and Warden Teri

Kennedy advised him to resubmit the sick call slips.




                                                 2
         1:20-cv-01023-JBM # 7          Page 3 of 10



        On an unidentified date, Plaintiff was notified by medical technicians that the Keppra

prescription would soon run out. Plaintiff complains that Defendant Rice failed to prescribe a

sufficient course of Keppra to last until the next seizure clinic appointment where it was to be

renewed. Plaintiff submitted a sick call request to Nurse Chris on January 24, 2019 so he could

be seen for the prescription renewal. He submitted another request on January 25, 2019, to a

female medical technician (“CMT”) with long reddish-blonde hair, and another, on January 26,

2019 to Nurse Corn. It appears that these requests were not answered. On January 27, 2019,

Plaintiff submitted an emergency grievance which was denied by “the health care administrator

or whoever is responsible for processing the sick call requests…”

        On February 1, 2019, Plaintiff suffered a seizure. When he awoke, several officers had

responded to his cell with Defendant Lt. Bautista arriving some time thereafter. For unexplained

reasons, Plaintiff was taken to a staircase and seated there rather than being taken to the

healthcare unit. Plaintiff told Defendant. Bautista of his recent history of seizures and indicated

that he had not been receiving the Keppra. Defendant Bautista left and returned, saying that he

had spoken with Nurse Sherry who would bring the medication to the cell house. Plaintiff asked

to be seen by a physician so the prescription could be immediately renewed, and so he could be

evaluated for any injuries suffered in the seizure. Defendant Bautista refused, sending Plaintiff

back to his cell.

        When Plaintiff was returned to his cell, help was not forthcoming. He asked officers

Page and Davis, not parties, to check with Defendant Bautista. They apparently did so,

informing Plaintiff that the nurse was coming to see him. At 2:45 p.m., still without having seen

a nurse, Plaintiff suffered a second seizure. At 4:00 or 5:00 p.m. he suffered a third seizure, still

not having been or provided his seizure medication. Sergeant Dillon responded and, as Plaintiff



                                                  3
            1:20-cv-01023-JBM # 7          Page 4 of 10



had urinated and defecated on himself, had Plaintiff taken to the showers. There, Plaintiff noted

bumps and bruises on his forehead and the right side of his face.

           Lt. Oquedo, not a party, later responded to Plaintiff’s cell, indicating that Defendant

Bautista had failed to report that Plaintiff had had a seizure earlier that day. Lt. Oquedo called

for a nurse and at 9:00 p.m., Nurse Chris arrived with the Keppra. She informed Plaintiff that no

one had advised nursing staff that Plaintiff had suffered a seizure. As there is a conflict as to

whether Defendant Bautista had told Nurse Sherry of the event, Plaintiff names both individuals.

           Plaintiff was taken to the healthcare unit the following day. There, Nurse Wilky

contacted Doctor Tilden who renewed Plaintiff’s Keppra for six months. Nurse Wilky also

scheduled Plaintiff for dental clinic as he had chipped his teeth during one of the seizures.

           Plaintiff alleges that he has suffered panic attacks due to the poorly controlled seizures

and now eats meals in his cell. Plaintiff asserts that all Defendants were deliberately indifferent

to him. He also alleges that Defendant Hansen violated his rights to substantive due process

when she did not provide him sufficient information about the Keppra so as to obtain his

informed consent prior to prescribing it.

           Plaintiff alleges that John Baldwin, former Director of the Illinois Department of

Corrections (“IDOC”) and Wexford Health Sources had a policy or practice under which health

care workers prescribed medications without discussing the potential side effects with their

patients. In support, Plaintiff alleges that Amy Adams (position unknown) and Doctor Bednarz

prescribed him Remeron and Abilify without informing him of the medications’ potential side

effects. He indicates, further, that Doctor Ojelade prescribed Amlodipine and

hydrochlorothiazide without telling Plaintiff, and without informing him of their potential side

effects.



                                                     4
           1:20-cv-01023-JBM # 7           Page 5 of 10



          Plaintiff alleges that he has experienced subsequent seizures and is now on the chronic

seizure clinic. He requests compensatory and punitive damages as well as injunctive relief, that

his Keppra prescription not be allowed to expire, and that medical staff be ordered to informed

inmates of the potential side effects of drugs they are prescribing. Plaintiff also requests

treatment for his sciatic nerve pain.

                                                  ANALYSIS

          Defendants violate the Eighth Amendment where they are deliberately indifferent to a

prisoner’s serious medical needs. Snipes v DeTella, 95 F.3d 586, 590 (7th Cir. 1996). Here,

Plaintiff states a colorable claim that Defendants Hansen, Rice, LaShawn, Bautista, and Nurses

Sherry, Chris and Corn were deliberately indifferent to his serious medical needs as related to the

Keppra medication. He states the additional claim that Defendants Hansen and Rice were

deliberately indifferent as related to his sciatica. Nurses Chris and Corn will be added as

Defendants as will the Jane Doe CMT. Plaintiff is on notice that it will be his responsibility

through disclosures and discovery to identify the CMT who saw him on January 25, 2019.

          Plaintiff also alleges that Defendants IDOC Director Baldwin and Wexford Health

    Sources allowed a policy or practice whereby health care workers were not required to discuss

    with their patients the potential side effects of the medications they prescribed. Director

    Baldwin and Wexford have potential Monell liability if their official policy or practice caused

    a constitutional injury.1 Iskander v. Village of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)

    (applying Monell liability to private corporations performing governmental functions);

    Teesdale v. City of Chicago, 690 F.3d 829, 834 (7th Cir. 2012) (applying Monell liability to

    officials with “final decisionmaking authority.”


1
 Monell v. New York City Department of Social Services, 436 U.S. 658, 691-92 (1978) (municipality liable
will attach where constitutional injury resulted from a municipality’s policy or practice).

                                                    5
         1:20-cv-01023-JBM # 7            Page 6 of 10



       “The Complaint must provide enough facts, if proven to be true, to support an inference

 that the implicit policy was so widely followed as to represent an official policy for which the

 [defendant] is liable.” Hare v. County of Kane, No. 14-1851, 2014 WL 7213198, at *3 (N.D.

 Ill. Dec. 15, 2014). The practice must have been “so pervasive that acquiescence on the part of

 policymakers was apparent and amounted to a policy decision.” Id. at *3. “There is no clear

 consensus as to how frequently [certain conduct] must occur to impose Monell liability,

 except that it must be more than one instance, or even three.” Thomas v. Cook County

 Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2006) (internal citations omitted). Here,

 Plaintiff fails to identify sufficient facts to establish that staff’s failure to advise him of drug

 side effects was so pervasive it constituted a recognized policy for which Director Baldwin or

 Wexford would be liable.

       As to the substantive due process claim asserted against Defendant Hansen, the Seventh

Circuit has recently recognized, in a case of “apparent first impression”:

       prisoners have a Fourteenth Amendment right to informed consent. The right to
       refuse medical treatment carries with it an implied right to the information
       necessary to make an informed decision about whether to refuse the treatment.
       Without crucial information about the risks and benefits of a procedure, the right
       to refuse would ring hollow. Together, the right to refuse treatment and the right
       to information required to do so constitute a right to informed consent.

Knight v. Grossman, 942 F.3d 336, 342 (7th Cir. 2019).

       The right to informed consent is separate and distinct from Eighth Amendment claims as

“a physician can be deliberately indifferent to a prisoner’s right to refuse treatment without being

deliberately indifferent to his medical needs.” Id. at 343. To establish such a claim, a plaintiff

must prove that “(1) he was deprived of information that a reasonable patient would deem

necessary to make an informed decision about his medical treatment, (2) the defendant acted

with deliberate indifference to the prisoner’s right to refuse treatment, and (3) if the prisoner had


                                                    6
         1:20-cv-01023-JBM # 7           Page 7 of 10



received the information, he would have refused the treatment.” If the plaintiff successfully

establishes these three elements, the courts are to balance the right to informed consent against

the relevant state interests. Id. at 343. Plaintiff has pled enough to proceed as to the claim that

Defendant Hansen did not obtain his informed consent before prescribing the Keppra.

       Plaintiff’s claims against Defendants Aagre and Kennedy for not responding to his

grievances fail to state a claim. Section 1983 limits liability to public employees “for their own

misdeeds, and not for anyone else's.” Burks v. Raemisch, 555 F.3d 592, 595–96 (7th Cir.2009).

Furthermore, “[s]imply receiving correspondence from a prisoner” does not make a

prison official liable for the alleged infraction. Norington v. Daniels, No. 11-282, 2011 WL

5101943, at *2–3 (N.D. Ind. Oct. 25, 2011). See also, Diaz v. McBride, 1994 WL 750707, at *4

(N.D. Ind. Nov. 30,1994) (a plaintiff cannot establish personal involvement and subject a prison

official to liability under section 1983, merely by sending the official various letters or

grievances complaining about the actions or conduct of subordinates.) Defendants Aagre and

Kennedy are DISMISSED.

       IT IS THEREFORE ORDERED:

           1. This case shall proceed on the claims that Defendants Hansen, Rice, Lashawan,

Bautista, Nurse Sherry, Nurse Chris, Nurse Corn and a Jane Doe CMT were deliberately

indifferent to Plaintiff’s serious medical needs in relation to the Keppra medication, and that

Defendants Hansen and Rice were also deliberately indifferent as to Plaintiff’s sciatica. Plaintiff

will also proceed on the claim that Defendant Hansen violated his Fourteenth Amendment right

to informed consent. The Jane Doe CMT is to be added as a Defendant as to the Keppra

deliberate indifference claim. Former IDOC Director Baldwin and Wexford Health Sources are

DISMISSED. Defendants Aagre and Kennedy are also DISMISSED. Any claims not identified



                                                  7
         1:20-cv-01023-JBM # 7             Page 8 of 10



will not be included in the case, except in the Court's discretion upon motion by a party for good

cause shown, or by leave of court pursuant to Federal Rule of Civil Procedure 15.

              2. Plaintiff filed [3], requesting an extension in which to pay the filing fee and, in the

interim, paid the filing fee in full. [3] is rendered MOOT. Plaintiff filed [5], requesting

information or a list of attorneys willing to act as pro bono counsel. The Court advises that

neither it nor the Clerk maintains such a list. [5] is GRANTED to that extent. Plaintiff’s motion

for status [6] is rendered MOOT by this order.

              3. The Clerk is directed to send to each Defendant, pursuant to this District's internal

procedures: 1) a Notice of Lawsuit and Request for Waiver of Service; 2) a Waiver of Service; 3)

a copy of the Complaint; and 4) a copy of this Order.

              4. If a Defendant fails to sign and return a Waiver of Service to the Clerk within 30

days after the Waiver is sent, the Court will take appropriate steps to effect formal service on that

Defendant and will require that Defendant pay the full costs of formal service pursuant to

Federal Rule of Civil Procedure 4(d)(2). If a Defendant no longer works at the address provided

by Plaintiff, the entity for which Defendant worked at the time identified in the Complaint shall

provide to the Clerk Defendant's current work address, or, if not known, Defendant's forwarding

address. This information will be used only for purposes of effecting service. Documentation of

forwarding addresses will be maintained only by the Clerk and shall not be maintained in the

public docket nor disclosed by the Clerk.

              5. Defendants shall file an answer within the prescribed by Local Rule. A Motion to

Dismiss is not an answer. The answer it to include all defenses appropriate under the Federal

Rules. The answer and subsequent pleadings are to address the issues and claims identified in

this Order.



                                                    8
         1:20-cv-01023-JBM # 7           Page 9 of 10



            6. Plaintiff shall serve upon any Defendant who has been served, but who is not

represented by counsel, a copy of every filing submitted by Plaintiff for consideration by the

Court and shall also file a certificate of service stating the date on which the copy was mailed.

Any paper received by a District Judge or Magistrate Judge that has not been filed with the Clerk

or that fails to include a required certificate of service will be stricken by the Court.

            7. Once counsel has appeared for a Defendant, Plaintiff need not send copies of

filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will file Plaintiff's

document electronically and send notice of electronic filing to defense counsel. The notice of

electronic filing shall constitute notice to Defendant pursuant to Local Rule 5.3. If electronic

service on Defendants is not available, Plaintiff will be notified and instructed accordingly.

            8. Counsel for Defendants is hereby granted leave to depose Plaintiff at Plaintiff's

place of confinement. Counsel for Defendants shall arrange the time for the depositions.

            9. Plaintiff shall immediately notice the Court of any change in mailing address or

phone number. The Clerk is directed to set an internal court deadline 60 days from the entry of

this Order for the Court to check on the status of service and enter scheduling deadlines.

IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

        1) ATTEMPT SERVICE ON DEFENDANTS PURSUANT TO THE STANDARD

PROCEDURES; AND,

        2) SET AN INTERNAL COURT DEADLINE 60 DAYS FROM THE ENTRY OF

THIS ORDER FOR THE COURT TO CHECK ON THE STATUS OF SERVICE AND ENTER

SCHEDULING DEADLINES.

        LASTLY, IT IS ORDERED THAT IF A DEFENDANT FAILS TO SIGN AND

RETURN A WAIVER OF SERVICE TO THE CLERK WITHIN 30 DAYS AFTER THE



                                                   9
        1:20-cv-01023-JBM # 7   Page 10 of 10



WAIVER IS SENT, THE COURT WILL TAKE APPROPRIATE STEPS TO EFFECT

FORMAL SERVICE THROUGH THE U.S. MARSHAL'S SERVICE ON THAT

DEFENDANT AND WILL REQUIRE THAT DEFENDANT TO PAY THE FULL COSTS OF

FORMAL SERVICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 4(d)(2).




_ 4/30/2020                              s/Joe Billy McDade
ENTERED                                  JOE BILLY McDADE
                                    UNITED STATES DISTRICT JUDGE




                                       10
